This action was commenced to recover damages for malicious prosecution, and the pleadings and questions -involved herein are substantially the same as in the ease of Wm. J. Russell, Appellant, v. A. V. Chamberlain et al., Respondents, decided at this term of this court and reported in 85 Pac. 926, (ante, p. 299), and by stipulation of counsel this case was the follow the decision in the said case of Russell v. Chamberlain. On the authority of that ease, the judgment in this case must be reversed and the case remanded, with direction to the trial court to overrule the demurrers and to give the respondents a reasonable time in which to answer. Costs awarded to appellant.
Stockslager, C. J., and Ailshie, J., concur.